UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 96-40131
                                    Summary Calendar



EDDIE LEWIS FITCH,
                                                                       Petitioner-Appellant,

                                           versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,
                                                                      Respondent-Appellee.



                       Appeal from the United States District Court
                            For the Eastern District of Texas
                                     (6:94-CV-141)

                                      October 2, 1996


Before POLITZ, Chief Judge, KING and PARKER, Circuit Judges.

PER CURIAM:*

       Eddie Lewis Fitch, a Texas state prisoner, appeals the denial of his petition

for a writ of habeas corpus under 28 U.S.C. § 2254. Fitch maintains that his guilty

   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
plea was not knowingly and voluntarily entered. Our review of the record reflects

neither error of fact nor law and the ruling appealed is affirmed on the facts as

found, analysis made, and authorities cited by the United States Magistrate Judge

in her Report and Recommendations filed October 17, 1995, which were adopted

by the district court in its Order of Dismissal filed January 18, 1996.

         Fitch contends for the first time on appeal that the indictment charging

aggravated robbery was fundamentally defective because it neither alleged nor

described the property that was taken in the robbery, and because it was amended

without approval of the grand jury. He also raises for the first time allegations of

error by his counsel. These assignments of error were not raised in the district

court and we may review only for plain error.1 Fitch has failed to show that the

alleged defect in the indictment or his counsel’s alleged errors qualify as plain

error.

         The sufficiency of the evidence is not challenged in the brief and that issue

is deemed abandoned.2

         AFFIRMED.




   1
    Douglass v. United Serv. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).
   2
    See Yohey v. Collins, 985 F.2d 222 (5th Cir. 1993).
                                           2